 

Adamis Pharmaceuticals Corporation 8-K [admp-8k_022020.htm]

 

Exhibit 10.2

 

 







[ex10-2001.jpg] 

 



 



 

CONFIDENTIAL

 

February 20, 2020

 

Dr. Dennis J. Carlo, Ph.D.



President and Chief Executive Officer



Adamis Pharmaceuticals Corporation



11682 El Camino Real



San Diego, CA 92130

 

Dear Dennis,

 

This letter (the “Agreement”) constitutes the agreement between Adamis
Pharmaceuticals Corporation (the “Company”) and Maxim Group, LLC (“Maxim” or the
“Lead Manager”), that Maxim shall serve as the exclusive lead placement agent
for the Company, on a “reasonable best efforts” basis ( a “Placement”), in
connection with the proposed offerings of shares (the “Shares”) or the
“Securities”) of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”) and warrants to purchase shares of Common Stock (the “Warrants”
and, together with the Shares, the “Securities”). The terms of such Placement
and the Securities shall be mutually agreed upon by the Company and the Lead
Manager and, if a Direct Placement, the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and nothing herein grants Maxim the power or
authority to bind the Company or any Purchaser or creates an obligation for the
Company to issue any Securities or complete the Placement. This Agreement and
the documents executed and delivered by the Company and the Purchasers in
connection with the Placement shall be collectively referred to herein as the
“Transaction Documents.” The date of the closing of the Placement shall be
referred to herein as the “Closing Date.” The Company expressly acknowledges and
agrees that Maxim’s obligations hereunder are on a reasonable best efforts basis
only and that the execution of this Agreement does not constitute a commitment
by Maxim to purchase the Securities and does not ensure the successful placement
of the Securities or any portion thereof or the success of Maxim with respect to
securing any other financing on behalf of the Company. Maxim may retain other
brokers or dealers to act as sub-agents or selected-dealers on its behalf in
connection with the Placement.

 

The sale of Securities to any Purchaser will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such Purchaser, if
required by the Purchaser, in a form reasonably satisfactory to the Company and
Maxim. Prior to the signing of any Purchase Agreement, officers of the Company
with responsibility for financial affairs will be available to answer inquiries
from prospective Purchasers.

 



405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 2



 

Notwithstanding anything herein to the contrary, in the event that Maxim
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement in writing upon the request of Maxim to comply
with any such rules; provided that any such amendments shall not provide for
terms that are less favorable to the Company.

 

SECTION 1.   Compensation and other Fees.

 

As compensation for the services provided by Maxim hereunder, the Company agrees
to pay to Maxim:

 

(A)       The fees set forth below with respect to the Placement:

 

(i)A cash fee payable immediately upon the closing of the Placement equal to six
(6.0%) of the aggregate gross proceeds raised in the Placement (the “Cash Fee”)
on the Closing Date from the sale of Shares.



(ii)Subject to compliance with FINRA Rule 5110(f)(2)(D) and to the occurrence of
the Closing Date, the Company also agrees to reimburse Maxim all reasonable and
documented travel and other out-of-pocket expenses, including the reasonable
fees of legal counsel.

 

SECTION 2. REGISTRATION STATEMENT.

 

(A)                 The Company represents and warrants to, and agrees with,
Maxim that:(A) the Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 under the Securities Act
of 1933, as amended (the “Securities Act”), for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof. Such
registration statement, including the exhibits thereto, as amended at the date
of this Agreement, is hereinafter called the “Registration Statement”; the
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Base Prospectus”; and the supplemented form of
prospectus, in the form in which it will be filed with the Commission pursuant
to Rule 424(b) (including the Base Prospectus as so supplemented) is hereinafter
called the “Prospectus Supplement.” Any reference in this Agreement to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the Base Prospectus, any
preliminary prospectus supplement, if any, together with the free writing
prospectuses, if any, used in connection with the Placement, including any
documents incorporated by reference therein.

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com



 



 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 3





 

(B)       Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 4





 

(C)       The Company is eligible to use free writing prospectuses in connection
with the Placement of the Shares pursuant to Rules 164 and 433 under the
Securities Act. Any free writing prospectus that the Company is required to file
pursuant to Rule 433(d) under the Securities Act has been, or will be, filed
with the Commission in accordance with the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder. Each free
writing prospectus with respect to the Placement of the Shares that the Company
has filed, or is required to file, pursuant to Rule 433(d) under the Securities
Act or that was prepared by or behalf of or used by the Company complies or will
comply in all material respects with the requirements of the Securities Act and
the applicable rules and regulations of the Commission thereunder. The Company
will not, without the prior consent of Maxim, which shall not be unreasonably
withheld or delayed, prepare, use or refer to, any free writing prospectus in
connection with the Placement of the Shares.

 

(D)       The Company has delivered, or will as promptly as practicable deliver,
to Maxim complete conformed copies of the Registration Statement and of each
consent and certificate of experts, as applicable, filed as a part thereof, and
conformed copies of the Registration Statement (without exhibits), the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement,
as amended or supplemented, in such quantities and at such places as Maxim
reasonably requests. Maxim acknowledges that all such materials as exist on the
date of this letter, and are available on EDGAR in satisfaction of the foregoing
sentence. Neither the Company nor any of its directors and officers has
distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Shares other
than the Base Prospectus, the Time of Sale Prospectus, if any, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.

 

SECTION 3. REPRESENTATIONS ANDWARRANTIES. The Company makes to Maxim all of the
representations and warranties which the Company makes to the Purchasers in the
Securities Purchase Agreement, and in addition makes the following
representation:

 

FINRA Affiliations. There are no affiliations with any FINRA member firm among
the Company’s officers, directors or, to the knowledge of the Company, any five
percent (5%) or greater stockholder of the Company, except as set forth in the
Base Prospectus.

 

SECTION 4. REPRESENTATIONS OF MAXIM. Maxim represents and warrants that it is
(i) a member in good standing of FINRA, (ii) registered as a broker/dealer under
the Securities Exchange Act of 1934 (the “Exchange Act”), and (iii) licensed as
a broker/dealer under the laws of the States applicable to the offers and sales
of Securities by Maxim. Maxim will immediately notify the Company in writing of
any change in its status as such. Maxim covenants that it will use its
reasonable best efforts to conduct the Transaction hereunder in compliance with
the provisions of this Agreement and the requirements of applicable law. Except
as required by law or as contemplated by this agreement, Maxim will keep
confidential all material nonpublic information, including information regarding
the Transaction contemplated hereunder, provided to it by the Company or its
affiliates or advisors and use such information only for the purposes
contemplated herein.

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 5

 



 

SECTION 5. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.

 

SECTION 6. ENGAGEMENT TERM. Maxim’s engagement hereunder shall become effective
on the date hereof and shall continue until the earlier of (i) the final closing
date of the Placement and (ii) the date a party terminates the engagement
according to the terms of the next sentence (such date, the “Termination Date”).
After an initial period of one (1) month from the date hereof, the engagement
may be terminated at any time by either party upon seven (7) days written notice
to the other party, effective upon receipt of written notice to that effect by
the other party, provided that to the extent that the Company has executed one
or more Purchase Agreements in respect of the Placement, the Company may not
terminate this Agreement until the earlier of the Closing Date or the
termination of such Purchase Agreements. If within twelve (12) months following
a closing of the Placement or termination, the Company completes any financing
of equity, equity-linked or debt or other capital raising activity of the
Company (other than the exercise by any person or entity of any options,
warrants or other convertible securities) with any of the investors contacted by
Maxim during the term of this Agreement, then the Company will pay Maxim upon
the closing of such financing the compensation set forth in Section 1 herein.
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification, contribution and the Company’s
obligations to pay fees and reimburse expenses earned or due prior to the
termination of the Agreement contained herein and the Company’s obligations
contained in the Indemnification Provisions will survive any expiration or
termination of this Agreement. Maxim agrees not to use any confidential
information concerning the Company provided to Maxim by the Company for any
purposes other than those contemplated under this Agreement.

 

SECTION 7. LEAD MANAGER INFORMATION. The Company agrees that any information or
advice rendered by Maxim in connection with this engagement is for the
confidential use of the Company only in their evaluation of the Placement and,
except as otherwise required by law, the Company will not disclose or otherwise
refer to the advice or information in any manner without Maxim’s prior written
consent.

 

SECTION 8. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Maxim is and shall
not be construed to be a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Maxim hereunder, all of
which are hereby expressly waived.

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 6

  

SECTION 9. CLOSING. The obligations of Maxim and the closing of the sale of the
Securities hereunder are subject to the accuracy, when made and on the Closing
Date, of the representations and warranties on the part of the Company and its
Subsidiaries contained herein, to the accuracy of the statements of the Company
and its Subsidiaries made in any certificates pursuant to the provisions hereof,
to the performance by the Company and its Subsidiaries of their obligations
hereunder, and to each of the following additional terms and conditions:

 

(A)       No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with.

 

(B)       All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to Maxim, and the Company shall have furnished to such counsel
all documents and information that they may reasonably request to enable them to
pass upon such matters.

 

(C)       Maxim shall have received from outside counsel to the Company such
counsel’s written opinion, addressed to Maxim and the Purchasers dated as of the
Closing Date, in form and substance reasonably satisfactory to Maxim.

 

(D)       Neither the Company nor any of its Subsidiaries (i) shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of Maxim, so material and adverse as to
make it impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement.

 

(E)       The Common Stock is registered under the Exchange Act and, as of the
Closing Date, the Shares shall be listed list, subject to notice of issuance, on
the Nasdaq Capital Market.

 

(F)       No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 7





 

(G)       The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

 

(H)       The Company shall have entered into Purchase Agreements with each of
the Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed between the
Company and the Purchasers.

 

(I)       FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by Maxim, make or authorize Maxim’s counsel to make
on the Company’s behalf, an Issuer Filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 5110 with respect to the Registration
Statement and pay all filing fees required in connection therewith.

 

(J)       Prior to the Closing Date, the Company shall have furnished to Maxim
such further information, certificates and documents as Maxim may reasonably
request.

 

SECTION 10. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 8





 

SECTION 11. ENTIRE AGREEMENT/MISCELLANEOUS. This Agreement (including the
attached Indemnification Provisions) embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by Maxim and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Securities, as applicable.
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a “.pdf” format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

SECTION 12. CONFIDENTIALITY. Maxim (i) will keep the Confidential Information
(as such term is defined below) confidential and will not (except as required by
applicable law or stock exchange requirement, regulation or legal process),
without the Company’s prior written consent, disclose to any person any
Confidential Information, and (ii) will not use any Confidential Information
other than in connection with its evaluation of the Transaction. Maxim further
agrees to disclose the Confidential Information only to its Representatives who
need to know the Confidential Information for the purpose of evaluating the
Transaction, and who are informed by Maxim of the confidential nature of the
Confidential Information. The term “Confidential Information” shall mean, all
confidential, proprietary and non-public information (whether written, oral or
electronic communications) furnished by the Company to Maxim or its
Representatives in connection with Maxim’s evaluation of the Transaction. The
term “Confidential Information” will not, however, include information which (i)
is or becomes publicly available other than as a result of a disclosure by Maxim
or its Representatives in violation of this Agreement, (ii) is or becomes
available to Maxim or any of its Representatives on a nonconfidential basis from
a third-party, (iii) is known to Maxim or any of its Representatives prior to
disclosure by the Company or any of its Representatives, (iv) is or has been
independently developed by Maxim and/or the Representatives without use of any
Confidential Information furnished to it by the Company, or (v) is required to
be disclosed pursuant to applicable legal or regulatory authority.. The term
“Representatives” shall mean a party's directors, board committees, officers,
employees, financial advisors, attorneys and accountants. This provision shall
be in full force until the earlier of (a) the date that the Confidential
Information ceases to be confidential and (b) two years from the date hereof.

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 9





 

SECTION 13. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

 

[Signature page follows]

 

We are excited about this equity offering and look forward to working with you.
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning the enclosed copy of this Agreement.



          Very truly yours,             Maxim Group LLC         By: /s/ Jim
Alfaro       Jim Alfaro       Senior Managing Director, Healthcare Investment
Banking           By: /s/ Clifford Teller       Clifford Teller, Exec. Managing
Director     & Head of Investment Banking           Address for notice:   405
Lexington Avenue   2nd Floor   New York, NY 10174

  

Accepted and Agreed to as of



the date first written above:

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 



 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 10

 

ADAMIS PHARMACEUTICALS CORPORATION 



      By: /s/ Dennis J. Carlo     Name: Dennis J. Carlo     Title: President/CEO
 

 

Address for notice:



Adamis Pharmaceuticals Corporation



11682 El Camino Real



San Diego, CA 92130

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 

 

 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 11

ADDENDUM

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Maxim Group LLC (“Maxim”) by Adamis
Pharmaceuticals Corporation (the “Company”) pursuant to a letter agreement dated
February 20, 2020, between the Company and Maxim, as it may be amended from time
to time in writing (the “Agreement”), the Company hereby agrees as follows:

 

1.To the extent permitted by law, the Company will indemnify Maxim and each of
its affiliates, directors, officers, employees and controlling persons (within
the meaning of Section 15 of the Securities Act of 1933, as amended, or Section
20 of the Securities Exchange Act of 1934) against all losses, claims, damages,
expenses and liabilities, as the same are incurred (including the reasonable
fees and expenses of counsel), relating to or arising out of its activities
hereunder or pursuant to the Agreement, except, with regard Maxim, to the extent
that any losses, claims, damages, expenses or liabilities (or actions in respect
thereof) are found in a final judgment (not subject to appeal) by a court of law
to have resulted primarily and directly from Maxim’s willful misconduct or gross
negligence in performing the services described herein, as the case may be.

 

2.Promptly after receipt by Maxim of notice of any claim or the commencement of
any action or proceeding with respect to which Maxim is entitled to indemnity
hereunder, Maxim will notify the Company in writing of such claim or of the
commencement of such action or proceeding, and the Company will assume the
defense of such action or proceeding and will employ counsel reasonably
satisfactory to Maxim and will pay the fees and expenses of such counsel.
Notwithstanding the preceding sentence, Maxim will be entitled to employ counsel
separate from counsel for the Company and from any other party in such action if
counsel for Maxim reasonably determines that it would be inappropriate under the
applicable rules of professional responsibility for the same counsel to
represent both the Company and Maxim. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company. The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of Maxim, which will not be
unreasonably withheld, unless such settlement (x) includes an unconditional
release of Maxim from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of Maxim.

 

3.The Company agrees to notify Maxim promptly of the assertion against it or any
other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by the Agreement.

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 



 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 12

 

4.If for any reason the foregoing indemnity is unavailable to Maxim or
insufficient to hold Maxim harmless, then the Company shall contribute to the
amount paid or payable by Maxim, as the case may be, as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
not only the relative benefits received by the Company on the one hand, and
Maxim on the other, but also the relative fault of the Company on the one hand
and Maxim on the other that resulted in such losses, claims, damages or
liabilities, as well as any relevant equitable considerations. The amounts paid
or payable by a party in respect of losses, claims, damages and liabilities
referred to above shall be deemed to include any legal or other fees and
expenses incurred in defending any litigation, proceeding or other action or
claim. Notwithstanding the provisions hereof, Maxim’s share of the liability
hereunder shall not be in excess of the amount of fees actually received, or to
be received, by Maxim under the Agreement (excluding any amounts received as
reimbursement of expenses incurred by Maxim).

 

5.These Indemnification Provisions shall remain in full force and effect whether
or not the transaction contemplated by the Agreement is completed and shall
survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

 



          Very truly yours,             Maxim Group, LLC         By: /s/ Jim
Alfaro       Jim Alfaro       Senior Managing Director, Healthcare Investment
Banking           By: /s/ Clifford Teller       Clifford Teller, Exec. Managing
Director     & Head of Investment Banking           Address for notice:   405
Lexington Avenue   2nd Floor   New York, NY 10174

 



 

Accepted and Agreed to as of



the date first written above:

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 

 

 



Adamis Pharmaceuticals Corporation



February 20, 2020



Page 13

 

ADAMIS PHARMACEUTICALS CORPORATION 



      By: /s/ Dennis J. Carlo     Name: Dennis J. Carlo     Title: President/CEO
 

 

Address for notice:



Adamis Pharmaceuticals Corporation



11682 El Camino Real



San Diego, CA 92130

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY10174 * (212) 895-3500 * (800) 724-0761 * fax
(212) 895-3783 * www.maximgrp.com

 



 

 